Exhibit 10.1

COST PLUS, INC.

AMENDED AND RESTATED

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of _____________ by and
between Cost Plus, Inc., a California corporation (the “Company”), and
(“Indemnitee”).

WHEREAS, the Company and the Indemnitee are parties to an Indemnification
Agreement [or Restated and Amended Indemnification Agreement] dated
__________________ (the “Prior Agreement”);

WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining directors’ and officers’ liability insurance, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance;

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting officers and directors to
expensive litigation risks at the same time as the availability and coverage of
liability insurance has been severely limited;

WHEREAS, Indemnitee does not regard the current protection available as adequate
under the present circumstances, and Indemnitee and other officers and directors
of the Company may not be willing to continue to serve as officers and directors
without additional protection; and

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company and to indemnify its officers and directors so as to provide them
with the maximum protection permitted by law.

NOW, THEREFORE, the Company and Indemnitee hereby amend and restated the Prior
Agreement as follows:

1. Indemnification.

(a) Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party to or witness or other participant in or is
threatened to be made a party to or witness or other participant in any
threatened, pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (other than an action by or in the right of the
Company) by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company, or any subsidiary of the Company, by reason of
any action or inaction on the part of Indemnitee while an officer or director or
by reason of the fact that Indemnitee is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys’ fees, expert



--------------------------------------------------------------------------------

fees, other professional fees and court costs, and fees and expenses incurred in
connection with any appeals) (“Expenses”), judgments (including punitive and
exemplary damages), penalties, fines and amounts paid in settlement (if such
settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld) actually and reasonably incurred by Indemnitee in
connection with such action or proceeding if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful. The termination
of any action or proceeding by judgment, order, settlement, conviction, or upon
a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that (i) Indemnitee did not act in good faith, (ii) Indemnitee did
not act in a manner which Indemnitee reasonably believed to be in the best
interests of the Company, or (iii) with respect to any criminal action or
proceeding, Indemnitee had reasonable cause to believe that Indemnitee’s conduct
was unlawful.

(b) Proceedings By or in the Right of the Company. The Company shall indemnify
Indemnitee if Indemnitee was or is a party to or witness or other participant in
or is threatened to be made a party to or witness or other participant in any
threatened, pending or completed action or proceeding by or in the right of the
Company or any subsidiary of the Company to procure a judgment in its favor by
reason of the fact that Indemnitee is or was a director, officer, employee or
agent of the Company, or any subsidiary of the Company, by reason of any action
or inaction on the part of Indemnitee while an officer or director or by reason
of the fact that Indemnitee is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, against Expenses and, to the fullest extent
permitted by law, amounts paid in settlement, in each case to the extent
actually and reasonably incurred by Indemnitee in connection with the defense or
settlement of such action or proceeding if Indemnitee acted in good faith and in
a manner Indemnitee reasonably believed to be in the best interests of the
Company and its shareholders, except that no indemnification shall be made in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Company in the performance of Indemnitee’s duty to
the Company and its shareholders unless and only to the extent that the court in
which such action or proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for expenses and then only to the
extent that the court shall determine.

2. Expenses; Indemnification Procedure.

(a) Advancement of Expenses. The Company shall advance all Expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any civil or criminal action or proceeding referenced in Section 1(a) or
(b) hereof (but not amounts actually paid in settlement of any such action or
proceeding). Indemnitee hereby undertakes promptly to repay such amounts
advanced only if, and to the extent that, it shall ultimately be determined by
the court (as to which all rights of appeal therefrom have been exhausted or
lapsed) that Indemnitee is not entitled to be indemnified by the Company as
authorized hereby. Indemnitee’s obligation to repay the Company for any



--------------------------------------------------------------------------------

such amounts shall be unsecured and no interest shall be charged thereon. The
advances to be made hereunder shall be paid by the Company to Indemnitee within
twenty (20) days following delivery of a written request therefor by Indemnitee
to the Company.

(b) Notice/Cooperation by Indemnitee. Indemnitee shall give the Company notice
in writing as soon as practicable of any claim made against Indemnitee for which
indemnification will or could be sought under this Agreement; provided, however,
that no failure to provide or delay in giving such notice shall be deemed to
reduce or limit the Company’s obligations under this Agreement unless (and only
to the extent) such failure or delay materially prejudices the Company. Notice
to the Company shall be directed to the Chief Executive Officer of the Company
at the address shown on the signature page of this Agreement (or such other
address as the Company shall designate in writing to Indemnitee). Notice shall
be deemed received three business days after the date postmarked if sent by
domestic certified or registered mail, properly addressed; otherwise notice
shall be deemed received when such notice shall actually be received by the
Company. In addition, Indemnitee shall give the Company such information and
cooperation as it may reasonably require and as shall be within Indemnitee’s
reasonable control.

(c) Procedure. Any indemnification provided for in Section 1 shall be paid no
later than twenty (20) days after receipt of the written request of Indemnitee.
If a claim under this Agreement, under any statute, or under any provision of
the Company’s Articles of Incorporation or Bylaws providing for indemnification,
is not paid in full by the Company within twenty (20) days after a written
request for payment thereof has first been received by the Company, Indemnitee
may, but need not, at any time thereafter bring an action against the Company to
recover the unpaid amount of the claim and, subject to Section 14 of this
Agreement, Indemnitee shall also be entitled to be paid for the Expenses of
bringing such action irrespective of the ultimate determination as to
Indemnitee’s entitlement to indemnification. It shall be a defense to any such
action that Indemnitee has not met the standards of conduct which make it
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed, but the burden of proving such defense shall be on the Company,
and Indemnitee shall be entitled to receive interim payments of Expenses
pursuant to Subsection 2(a) unless and until such defense may be finally
adjudicated by court order or judgment from which no further right of appeal
exists. It is the parties’ intention that if the Company contests Indemnitee’s
right to indemnification, the question of Indemnitee’s right to indemnification
shall be for the court to decide, and neither the failure of the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel, or its shareholders) to have made a
determination that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct required by
applicable law, nor an actual determination by the Company (including its Board
of Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its shareholders) that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct.



--------------------------------------------------------------------------------

(d) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 2(b) hereof, the Company has director and officer liability
insurance in effect, the Company shall give notice of such claim to the insurers
under any applicable policies in accordance with the procedures set forth in
those policies. The Company shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable as a result of such claim in accordance with the terms of such policies.

(e) Selection of Counsel. In the event the Company shall be obligated under
Section 2(a) hereof to pay the expenses of any proceeding against Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved in writing by Indemnitee, which approval shall
not be unreasonably withheld, upon the delivery to Indemnitee of written notice
of its election so to do. After delivery of such notice, written approval of
such counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same proceeding
(other than the fees of Indemnitee’s counsel in connection with transitioning
the defense of such proceeding to counsel employed by the Company), provided
that (i) Indemnitee shall have the right to employ his counsel in any such
proceeding at Indemnitee’s expense; and (ii) if (A) the employment of counsel by
Indemnitee has been previously authorized by the Company, (B) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense or (C) the Company
shall not, in fact, have employed or shall have ceased to employ counsel in the
defense of such proceeding, then the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Company. Neither the Company nor the Indemnitee
will settle any matter the subject of this Agreement without the written consent
of the other, which will not be unreasonably withheld.

3. Additional Indemnification Rights; Nonexclusivity.

(a) Scope. Subject to Section 9 of this Agreement and any other provision of
this Agreement that expressly prohibits, limits or conditions indemnification by
the Company, the Company hereby agrees to indemnify the Indemnitee to the
fullest extent permitted by law, notwithstanding that such indemnification is
not specifically authorized by the other provisions of this Agreement, the
Company’s Articles of Incorporation, the Company’s Bylaws or by statute. In the
event of any change, after the date of this Agreement, in any applicable law,
statute or rule which expands the right of a California corporation to indemnify
a member of its board of directors or an officer, such changes shall be, ipso
facto, within the purview of Indemnitee’s rights and Company’s obligations,
under this Agreement. In the event of any change in any applicable law, statute
or rule which narrows the right of a California corporation to indemnify a
member of its Board of Directors or an officer, such changes, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder.



--------------------------------------------------------------------------------

(b) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Articles of Incorporation, its Bylaws, any agreement, any vote of
shareholders or disinterested directors, the General Corporation Law of the
State of California, or otherwise, both as to action in Indemnitee’s official
capacity and as to action in another capacity while holding such office. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity even
though he may have ceased to serve in such capacity at the time of any action or
other covered proceeding.

4. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines or penalties actually or reasonably incurred by him
in the investigation, defense, appeal or settlement of any civil or criminal
action or proceeding, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion of such
Expenses, judgments, fines or penalties to which Indemnitee is entitled.

5. Contribution. If the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event, in such proportion as is deemed fair and reasonable in
light of all circumstances of such action by the court before which such action
was brought in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such action; and/or (ii) the relative fault of the Company (and its
other directors, officers, employees and agents) and Indemnitee in connection
with such event(s) and/or transaction(s). Indemnitee’s right to contribution
under this Section 5 shall be determined in accordance with, pursuant to and in
the same manner as, the provisions in Section 1 hereof relating to Indemnitee’s
right to indemnification under this Agreement.

6. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors and officers under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company may be
required in the future to undertake with the Securities and Exchange Commission
to submit the question of indemnification to a court in certain circumstances
for a determination of the Company’s right under public policy to indemnify
Indemnitee.

7. Directors’ and Officers’ Liability Insurance. The Company shall, from time to
time, make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Company with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement. Among other
considerations, the



--------------------------------------------------------------------------------

Company will weigh the costs of obtaining such insurance coverage against the
protection afforded by such coverage. The Company hereby covenants and agrees to
maintain such directors’ and officers’ liability insurance coverage on
reasonable terms and in a reasonable amount, unless the Company shall have made
a good faith determination that maintaining such coverage is not practical. In
all policies of directors’ and officers’ liability insurance, Indemnitee shall
be named as an insured in such a manner as to provide Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
directors or officers if Indemnitee is a director; or of the Company’s officers,
if Indemnitee is an officer; or of the Company’s key employees, if Indemnitee is
not an officer or director but is a key employee. Notwithstanding the foregoing,
the Company shall have no obligation to obtain or maintain such insurance if the
Company determines in good faith that such insurance is not reasonably
available, if the premium costs for such insurance are disproportionate to the
amount of coverage provided, if the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit, or if Indemnitee
is covered by similar insurance maintained by a subsidiary or parent of the
Company.

8. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. If any term or provision of the Agreement is determined to be
invalid, illegal or unenforceable in whole or in part for any reason, such
illegal, unenforceable, or invalid provisions or part thereof shall be stricken
from this Agreement, and such provision shall not affect the legality,
enforceability, or validity of the remainder of this Agreement. If any provision
or part of this Agreement is stricken in accordance with the provisions of this
section, then this stricken provision shall be replaced, to the extent possible,
with a legal, enforceable, and valid provision that is as similar in tenor to
the stricken provision as is legally possible.

9. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Excluded Acts. To indemnify Indemnitee for (i) any acts or omissions or
transactions from which a director may not be relieved of liability under the
California General Corporation Law; or (ii) for breach of any duty to the
Company or its shareholders as to circumstances in which indemnity is expressly
prohibited by Section 317 of the California General Corporation Law; or

(b) Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings or claims brought to establish or enforce a right to indemnification
under this Agreement or under any other statute or law or otherwise as required
under Section 317 of the California General Corporation Law, but such
indemnification or advancement of Expenses may be provided by the Company in
specific cases if the Board of Directors has approved the initiation or bringing
of such proceeding or claim; or



--------------------------------------------------------------------------------

(c) Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred by the
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such proceeding was
not made in good faith or was frivolous; or

(d) Insured Claims. To indemnify Indemnitee for Expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of directors’ and
officers’ liability insurance maintained by the Company; or

(e) Claims Under Section 16(b). To indemnify Indemnitee for Expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.

10. Effectiveness of Agreement. To the extent that the indemnification permitted
under the terms of certain provisions of this Agreement exceeds the scope of the
indemnification provided for in the California General Corporation Law, such
provisions shall not be effective unless and until the Company’s Articles of
Incorporation authorize such additional rights of indemnification. In all other
respects, the balance of this Agreement shall be effective as of the date set
forth on the first page and may apply to acts or omissions of Indemnitee which
occurred prior to such date if Indemnitee was an officer, director, employee or
other agent of the Company, or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, at the time such act or omission occurred.
All of the Company’s obligations under this Agreement will continue as long as
Indemnitee is subject to any actual or possible matter which is the subject of
this Agreement, notwithstanding Indemnitee’s termination of service as an
officer or director of the Company.

11. Construction of Certain Phrases.

(a) For purposes of this Agreement, references to the “Company” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees or agents, so that if Indemnitee is
or was a director, officer, employee or agent of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, Indemnitee shall stand in the same position
under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee or agent with
respect to an employee benefit plan, its participants, or beneficiaries.

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

13. Successors and Assigns. This Agreement shall be binding upon the Company and
its successors (whether direct or indirect, voluntary or involuntary by
purchase, merger or otherwise) and assigns, and shall inure to the benefit of
Indemnitee and Indemnitee’s estate, heirs, legal representatives and assigns.
Any such assumption will not release the Company from its obligations under this
Agreement.

14. Attorneys’ Fees. In the event that any action is instituted or any mediation
is commenced by Indemnitee under this Agreement to enforce or interpret any of
the terms hereof, Indemnitee shall be entitled to be paid all costs and
expenses, including reasonable attorneys’ fees, incurred by Indemnitee with
respect to such action or mediation, unless as a part of such action or
mediation, the court of competent jurisdiction or mediator determines (as to
which all rights of appeal therefrom have been exhausted or lapsed) that each of
the material assertions made by Indemnitee as a basis for such action or
mediation was not made in good faith or was frivolous. In the event of an action
instituted or mediation commenced by or in the name of the Company under this
Agreement or to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all costs and expenses, including
attorneys’ fees, incurred by Indemnitee in defense of such action or mediation
(including with respect to Indemnitee’s counterclaims and cross-claims made in
such action or mediation), unless as a part of such action or mediation the
court or mediator determines (as to which all rights of appeal therefrom have
been exhausted or lapsed) that each of Indemnitee’s material defenses to such
action or mediation was made in bad faith or were frivolous.

15. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee, on the date of such receipt, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.

16. Consent to Jurisdiction, Venue.

A dispute or claim arising out of or relating to this Agreement (“Dispute”)
shall be resolved in the following manner:



--------------------------------------------------------------------------------

(a) A Dispute may be submitted to JAMS for non-binding mediation either prior to
or at the same time that any civil action with respect to such Dispute is
commenced. Either party may commence mediation by providing to JAMS and the
other party a written request for mediation, setting forth the subject of the
dispute and the relief requested. The parties will cooperate with JAMS and with
one another in selecting a mediator from JAMS panel of neutrals, and in
scheduling the mediation proceedings. The parties covenant that they will
participate in the mediation in good faith. All offers, promises, conduct and
statements, whether oral or written, made in the course of the mediation by any
of the parties, their agents, employees, experts and attorneys, and by the
mediator and any JAMS employees, are confidential, privileged and inadmissible
for any purpose, including impeachment, in any litigation or other proceeding
involving the parties, provided that evidence that is otherwise admissible or
discoverable shall not be rendered inadmissible or non-discoverable as a result
of its use in the mediation. The provisions of this Section may be enforced by
any court of competent jurisdiction.

(b) Any civil action with respect to a Dispute may be brought only in the United
States District Court for the Northern District of California or in any court of
the State of California where jurisdiction and venue may be properly laid. Each
party waives, to the fullest extent permitted by law, any objection which such
party may now or later have to the laying of venue of any legal action or
proceeding arising out of or relating to this Agreement as described in this
Section, and any claim that any action or proceeding brought in any such court
has been brought in an inconvenient forum. Both parties hereby authorize and
accept service of process sufficient for personal jurisdiction in any action
against such party as contemplated by this Section by registered or certified
mail, return receipt requested, postage prepaid, to the party’s address for the
giving of notices as set forth in this Agreement. Any final judgment rendered
against either party in any action or proceeding shall be conclusive as to the
subject of such final judgment and may be enforced in other jurisdictions in any
manner provided by law.

17. Amendments. Any repeal or modification of Company’s Articles of
Incorporation or Bylaws or any repeal or modification of the relevant provisions
of any applicable law will not in any way diminish any of Indemnitee’s rights or
the Company’s obligations under this Agreement. This Agreement cannot be amended
except with the written consent of the Company and Indemnitee. No waiver of any
provision of this Agreement shall be binding on either party unless it is in
writing and signed by both the Company and Indemnitee.

18. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of California as applied to
contracts between California residents entered into and to be performed entirely
within California.

19. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.



--------------------------------------------------------------------------------

20. Integration and Entire Agreement. This Agreement (i) sets forth the entire
understanding between the parties in respect to the subject matter hereof,
(ii) supersedes all previous written or oral negotiations, commitments,
understandings, and agreements relating to the subject matter hereof and
(iii) merges all prior and contemporaneous discussion between the parties.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COST PLUS, INC.

By:       

Name:

 

Title:

 

Address:

200  4th Street

Oakland, CA 94607

 

AGREED TO AND ACCEPTED:

INDEMNITEE:

   

Name:

Address:

       